954589Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/20/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilmot et al., U.S. Patent  9,545,895 (hereinafter “Wilmot”). 
In Reference to Claim 1: 
Wilmot discloses an actuator (Figure 1)  comprising: a housing (12) comprising a fixed internal volume  (area enclosed by 12e) , a central axis (L1) , an inner surface (12e), a distal end (Figure 2 and 5b) , and a proximal end (See, Figure 1a and 5a), the distal end defining a distal end wall extending at least partially radially inwardly toward the central axis, the housing comprising a protrusion (12G) that extends inwardly toward the central axis; a gas generator(14)  coupled to the proximal end; a piston (30a) slidably engaged with the inner surface of the housing, wherein the piston is movable axially from a retracted position to an extended position, wherein a first surface of the piston is disposed adjacent the proximal end of the housing in the retracted position and is disposed adjacent the distal end of the housing in the extended position (Figure 1 and Figure 2b); and a locking ring (600) retained between the distal end wall and the protrusion prior to the piston traveling from the retracted position to the extended position (See, Figure 2b: which illustrates the locking ring is located between the inner portion of the housing ; wherein the protrusion has a first inner diameter, and the housing has a second inner diameter between the protrusion and the distal end wall and a third inner diameter between the protrusion and the proximal end, the second and third inner diameters being equal to each other and greater than the first inner diameter (See, Figure 1 which overall illustrate the varying inner diameters; and wherein the locking ring prevents the piston from traveling from the extended position to the retracted position (See, Figure 2b which illustrates the locking ring preventing the lowering of the actuator by entering the groove (50z) of the piston rod). 
In Reference to Claim 3: 
Wilmot further discloses wherein the piston comprises a piston head and a piston rod. See, Figure 1. ‘
In Reference to Claim 5: 
Wilmot further discloses wherein the piston rod comprises a wide portion and a narrow portion, the narrow portion being adjacent to the piston head, wherein a diameter of the wide portion is greater than a diameter of the narrow portion. See, Figure 2a which clearly depicts a narrower portion of the piston rod (50z) being adjacent the piston head. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilmot et al., U.S. Patent  9,545,895 (hereinafter “Wilmot”) as applied to claim 3 above, and further in view of Uozumi et al., German Patent Publication DE 102015111801 (hereinfafter “Uozumi”).
In Reference to Claim 4: 
Wilmot discloses all the limitations set forth in claim 3, but fails to disclose wherein the piston head and the piston rod are integrally formed.

However, in the same field of endeavor, Uozumi discloses a gas generator actuator for the purpose of raising a hood of a vehicle wherein the piston head and the piston rod are integrally formed. See. Figure 4.
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify Wilmot with the teachings of Uozumi, specifically by modifying Wilmot such that the piston and the piston rod were integrally formed (unibody construction)  as taught by Uozumi in Figure 4 because such a modification is a simple substitution of producing a piston and piston rod for an actuator providing the same predictable results as that of a piston and piston rod that are composed of two components (as seen in Wilmot). In addition, the modification of Wilmot with the teaching of Uozumi would also provide the additional benefit of improved longevity of the actuator in Wilmot by not requiring a mechanical fixation between the piston and piston rod. 
In Reference to Claim 5: 
Notwithstanding, the 102 rejection of claim 5 above, Examiner has made this rejection in addition should Applicant disagree with Examiner’s interpretation of the piston end location in the primary reference Wilmot. 
Wilmot discloses all the limitations set forth in claim 3 (as recited above), but fails to explicitly disclose wherein the piston rod comprises a wide portion and a narrow portion, the narrow portion being adjacent to the piston head, wherein a diameter of the wide portion is greater than a diameter of the narrow portion.
However, in the same field of endeavor Uozumi discloses a gas generator actuator wherein the piston rod comprises a wide and narrow portion and wherein the narrow portion is adjacent to the piston head (identical to Applicants design). See, Figure 4.
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify the piston rod of Wilmot with the teachings of Uozumi, specifically modifying the shape of the piston rod of Wilmot such that the lock catch area is adjacent to the piston and the wide area tapers from the narrow lock catch area (as seen in Figure 4 of Wilmot) because such a modification is a simple substitution of one known piston rod with a lock catch groove design for another providing the same predictable results of locking the actuator in an extended position once the locking ring reaches the narrow lock catch groove.
In Reference to claim 6: 
Wilmot as modified by Uozumi (as discussed in claim 5) further discloses wherein the locking ring engages the wide portion when the piston is in the retracted position. See, Uozumi Figure 4A.
In Reference to Claim 7: 
Wilmot as modified by Uozumi further discloses wherein the locking ring is disengaged from the wide portion and is radially adjacent the narrow portion when the piston is in the extended position. See, Figure 4B.  
In Reference to Claim 8:
Wilmot as modified by Uozumi further discloses wherein the piston rod further comprises a transition portion between the wide portion and the narrow portion, wherein in response to a force urging the piston from the extended position toward the retracted position, the locking ring engages the transition portion. See, Uozumi Figure 4A or 4B.
In Reference to Claim 9: 
Wilmot as modified by Uozumi further discloses wherein the transition portion defines a tapered surface that tapers from the wide portion to the narrow portion. See, Figure 4A.
In Reference to Claim 10: 
Wilmot as modified by Uozumi further discloses wherein in response to the force urging the piston from the extended position toward the retracted position, the locking ring further engages the protrusion, thereby locking the piston in a locked position. See, Figure 4B which shows the locking ring of Uozumi is engaged by the narrow section of the piston rod and the protrusion where the locking ring is held.

Claim(s) 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wilmot et al., U.S. Patent  9,545,895 (hereinafter “Wilmot”) as applied to claim 1 above, and further in view of Aoki et al., U.S. Patent Publication 2009/0223360 (hereinafter “Aoki”).
In Reference to Claim 13: 
Wilmot discloses all the limitations set forth in claim 1, but fails to disclose wherein the locking ring is a toroidal snap ring with a circular cross section.
However, in the same field of endeavor Aoki discloses the use of a locking ring (62) which is actually a toroidal elastic snap ring. 
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify the lock ring of Wilmot by the teachings of Aoki, specifically modifying the lock ring to be that of a snap ring as taught by Aoki (See, Paragraph [0045-0046]) because such a modification is a simple substitution of one known non sealing purpose ring for another providing the same predictable results of the ability to lock the piston in the actuated state when the ring enters the respective groove of the piston/piston rod. 
Examiner notes that the Wilmot and Aoki fail to disclose wherein the snap ring is of circular cross section. However, Examiner notes that the modification of the shape of the snap ring would also be obvious as it is a simple substitution of one known shape of a snap ring, such as the rectangular cross section taught by Aoki to another shape, of a circular cross section (as required by the Applicant’s claim) and such modification would not alter the results of the snap ring providing the same predictable outcome of a locking the actuator in an extended position. 
In Reference to Claim 14: 
Wilmot discloses all the limitations set forth in claim 1, but fails to disclose wherein the locking ring is a toroidal snap ring with a rectangular cross section.
However, in the same field of endeavor Aoki discloses the use of a locking ring (62) which is actually a toroidal elastic snap ring with a rectangular cross section. 
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify the lock ring of Wilmot by the teachings of Aoki, specifically modifying the lock ring to be that of a snap ring as taught by Aoki (See, Paragraph [0045-0046]) because such a modification is a simple substitution of one known non sealing purpose ring for another providing the same predictable results of the ability to lock the piston in the actuated state when the ring enters the respective groove of the piston/piston rod. 
In Reference to Claim 15: 
Wilmot discloses all the limitations set forth in claim 1, but fails to disclose wherein the locking ring extends less than 360 degrees around the piston 
However, in the same field of endeavor Aoki discloses the use of a locking ring (62) which is actually a toroidal elastic snap ring with a ring that has a opening.
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify the lock ring of Wilmot by the teachings of Aoki, specifically modifying the lock ring to be that of a snap ring as taught by Aoki (See, Paragraph [0045-0046]) because such a modification is a simple substitution of one known non sealing purpose ring for another providing the same predictable results of the ability to lock the piston in the actuated state when the ring enters the respective groove of the piston/piston rod. 

Allowable Subject Matter
Claim 2, 11, 12 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 recites the limitation “wherein the wall thickness is constant throughout the length of the wall and the protrusion”. The prior art fails to disclose wherein the protrusion is the same thickness of the wall. 
Claim 11 and 12 recite the limitation “wherein the actuator has an energy damper disposed around the piston rod”. The prior art fails to disclose the additional feature of an energy damper in a gas generator actuator. 
Claims 16-20 recite the limitation “wherein the housing further includes gas relief openings”. The prior art fails to disclose the use of a gas relief openings in the field of invention. Although alternative actuators do contain gas relief openings, Examiner does not believe it would have been obvious to modify the prior art with these openings given the functionality and purpose of the actuator in hood lifting. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent 7,946,376 discloses a similar gas generator actuator for raising a car hood wherein the actuator has a locking ring but said locking ring is located in the piston and interacts with a tapered cylinder housing to lock the actuator in the extended position. German Patent Publication AT 524574 discloses an actuator which could meet the limitations recited in claim 1.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/Examiner, Art Unit 3745                                                                                                                                                                                                        /ABIY TEKA/Primary Examiner, Art Unit 3745